Citation Nr: 1750689	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of procedural background, in a decision dated in November 2011, the Board restored a 20 percent evaluation for the Veteran's service-connected lumbar spine disability, and remanded the issues of entitlement to increased ratings for the lumbar spine disability and right lower extremity radiculopathy, as well as entitlement to a TDIU rating.  The appeal was again remanded in December 2013.

In a May 2014 decision, the Board denied a rating in excess of 20 percent for the lumbar spine disability, denied a rating in excess of 10 percent for right lower extremity radiculopathy, granted a separate 20 percent rating for left lower extremity radiculopathy, and remanded the issue of a TDIU.  In December 2015, the issue for entitlement to a TDIU was returned to the Board from the AOJ, but was again remanded for further development.  

The Veteran appealed the denial of a rating in excess of 20 percent for the lumbar spine disability to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 memorandum decision, the Court vacated that part of the May 2014 Board decision that determined that a rating in excess of 20 percent for the lumbar spine disability was not warranted.  The Court dismissed the denials of disability ratings in excess of 10 percent for radiculopathy of the right lower extremity and 20 percent for radiculopathy of the left lower extremity.  The Court also noted that it lacked jurisdiction over the claim for entitlement to TDIU as that issue was remanded by the Board in the May 2014 decision.  As such, the remaining issues on appeal are noted on the cover page of this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below, and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's lumbar spine disability causes symptoms that approximate limitation of forward flexion of the thoracolumbar spine to 30 degrees; neither ankylosis nor incapacitating episodes of intervertebral disc syndrome (IVDS) have been shown.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Rating Increase for Lumbosacral DDD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, weakness, excess fatigability, or if incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 and 4.45.  The DCs pertaining to range of motion do not subsume §§ 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2017).  In addition, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in §§ 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. at 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

During the entire appellate period, the Veteran's service-connected lumbar spine has been rated under DC 5237.  All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, under 38 C.F.R. § 4.71a (2017),  unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, under 38 C.F.R. § 4.71a, DC 5243 (2017).  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable anklyosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable anklyosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2017).  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).  For purposes of ratings under diagnostic code 5243 for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that he is entitled to an evaluation in access of 20 percent for his degenerative disc disease.  He contends that the symptoms associated with his back disability warrant a higher evaluation.  For the reasons described below, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating, but no higher.  

The Veteran has stated that he has flare-ups of severe pain with sitting, standing, bending, stooping and walking.  Based on the Veteran's contentions and the Court's finding that the 2012 VA examination was inadequate, the Veteran was afforded an updated VA examination.

In the April 2017 VA examination, the examiner noted that the Veteran reported constant low-grade back pain with severe pain and spasm one or twice a month lasting 3-4 days.  On examination, he had forward flexion to 80 degrees, extension to 5 degrees, right lateral flexion to2 0 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  

After observed repetitive use that Veteran had forward flexion to 80 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.

The Veteran had pain on all motion, except for on left lateral rotation.  There was pain on palpation and localized tenderness, but no guarding, or muscle spasm.  There was no abnormal gait or spinal contour.  There was no decreased muscle strength, deep tendon reflexes were normal, the sensory exam was normal and straight leg raise tests were negative.  There were no signs of neurologic abnormalities, ankylosis, IVDS, or muscle atrophy.  The examiner indicated that the examination neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time, but was medically consistent with his statements describing his symptoms during a flare-up.

The examiner indicated there were limits to functional ability during flare-ups, but he could not describe this in terms of ranges of motion because the Veteran was not being examined during a flare-up.  The examiner also indicated that there was no pain on non-weight bearing, but could not perform passive ranges of motion.

Treatment records are in accord with the VA examinations.  There are no records noting ankylosis or any incapacitating episodes of IVDS.

The Board concludes that an initial, 40 percent rating is warranted for the entire period on appeal.  Although flexion of the thoracolumbar spine has not been limited to 30 degrees on examination (except in one isolated instance following an on-the-job injury), the Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, 8 Vet. App. at 204-7.  To that end, the Veteran complained of flare-ups at the 2012 and 2017 VA examinations.  He stated that flare-ups impact his ability to lift, bend, stand, sit for prolonged periods, and walk.  

During his 2017 VA examination, the Veteran endorsed pain in all ranges of motion, but no VA examiner has discussed additional loss of range of motion that results during a flare-up.  The 2017 examiner noted that the examination is medically consistent with the Veteran's statements describing functional loss during a flare-up.  Nonetheless, the Board finds it reasonable to conclude that flare-ups cause disabling manifestations that equate to limited flexion of the thoracolumbar spine to 30 degrees, the criteria for a 40 percent rating under Diagnostic Code 5237, and the highest rating under that diagnostic code for limitation of motion of the lumbar spine.  Indeed, at the 2017 VA examination, flexion was limited to 80 degrees and he experienced pain on range of motion testing.  Given the Veteran's competent assertions that flare-ups cause heightened problems, the Board finds it reasonable to conclude that flare-ups cause the Veteran's thoracolumbar spine flexion to be tantamount to limitation to 30 degrees, especially given his competent and credible testimony concerning the problems he experiences during flare-ups.

The Veteran has been afforded multiple VA examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the precise level of additional limitation of motion during past flare-ups of the Veteran's lumbar spine disability has not been ascertained, such is immaterial.  As a schedular rating higher than 40 percent would require ankylosis, he is in receipt of the highest possible schedular rating for limitation of motion.  The Board notes that the regulatory provisions pertaining to functional loss are not for application when a veteran is receiving the maximum schedular rating based on limitation of motion.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  For those reasons, the Board finds the VA examinations of record adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A rating in excess of 40 percent is not warranted.  A schedular rating in excess of 40 percent requires ankylosis or incapacitating episodes, which have not been shown.  There is no evidence of any ankylosis noted at any point during the appeal period.  The most probative evidence of record shows no IVDS, nor does the evidence show any incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Thus, a rating in excess of 40 percent is not warranted.

As noted in the Introduction above, the issues of entitlement to increase ratings for radiculopathy of the bilateral extremities were dismissed by the Court, and the Veteran does not have any additional neurological manifestations due to his lumbar spine disability.

Thus, a 40 percent rating, but no higher, is warranted for the Veteran's lumbar spine disability. 


ORDER

Entitlement to a 40 percent rating, but no higher, for degenerative disc disease at L5-S1, with herniated nucleus pulposus at L4-5 and herniation of disc at L3-4, is granted.


REMAND

In light of the grant of an increased rating above and review of the record, the Board finds that additional development is required regarding the Veteran's TDIU claim.  

With consideration of the 40 percent rating of his lumbar spine, and associated 20 percent rating for radiculopathy of the left lower extremity and 10 percent for radiculopathy of the right lower extremity, the Veteran's combined rating is now 60 percent.  Because these disabilities result from a common etiology, the Veteran meets the criteria for one disability rated at 60 percent disabling for TDIU purposes.  See 38 U.S.C.A. § 4.16(a).  Thus, the remaining issue for consideration is whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.  

In July 2017, the Veteran's Vocational Rehabilitation folder was uploaded to VBMS, however, it does not include a detailed accounting of his work history during the appeal period.  It shows his continued schooling to obtain an undergraduate degree, and some notations showing he was "job ready."  It does not appear that the Veteran has provided a current VA Form 21-8940 (Application for Increased Benefits Based on Unemployability)-especially in light of his Vocational Rehabilitation.  

The Board finds that the evidence of record is insufficient to decide the Veteran's TDIU claim, and it must be remanded for further development.  It appears that the Veteran had some employment during the appeal period, and also attended school.  In its December 2015 remand, the Board requested that the Veteran be provided a VA Form 21-8940 and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  To date, it does not appear that the Veteran submitted these forms, nor does it appear that the AOJ provided these forms to him following the December 2015 remand.  This information is critical to the Veteran's TDIU claim, and an additional attempt should be made to obtain these completed forms.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a Veterans Application for Increased Benefits Based on Unemployability, VA Form 21-8940, and a Request for Employment Information in Connection with Claim for Disability Benefits, VA Form 21-4192 for each of the Veteran's former and current employers.

The AOJ is asked to document its attempts to obtain these forms from the Veteran.  

2.  Perform any additional development deemed necessary.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


